DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6 in the reply filed on 7/12/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search and examination burden.  This is not found persuasive because Groups I and II are drawn to different statutory categories of invention, the product of Group II does not require any of the particulars of Group I, and the product of Group II may be made by another and materially different method of making (see Restriction, dated 6/8/2022) and therefore, presents a serious search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “an outer diameter of 320 to 2045 mm and an inner diameter of 460 to 1875 mm.”  Thus, the minimum outer diameter is smaller than the minimum inner diameter; however, the outer diameter must be larger than the inner diameter.  Therefore, the scope of the claimed dimensions are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Raybould et al. (US 5842511)(cited on IDS) in view of Myojin (US 2004/0112566).
With respect to Claim 1, Raybould teaches a method of making a beryllium copper alloy casting wheel (comprising a rounded shape with a hole along a central axis, and thus constituting a “ring”), wherein the method comprises steps of forging a billet, piercing (opening a hole) in the billet, addition forging and/or extrusion to obtain a final size and shape, solution heat treatment (solution annealing), and aging resulting in precipitation hardening. (col. 4, ln. 1-19, 61-67; col. 6, ln. 37 to col. 8, ln. 51; Fig. 1).  Raybould teaches examples wherein the pierced billet is subjected to a reduction ratio of up to 10:1 during hot extrusion to obtain a desired high deformation and other embodiments comprising cold forging with reductions up to 70% and embodiments where the forged billet is hot forged all the way to a final casting wheel size. (col. 7, ln. 18-22; col. 8, ln. 2-6, 20-22).  The reference teaches that the wheel comprises a circular cross section (col. 3, ln. 51-56) and comprises a hole through the center of this circular cross section (Fig. 1) and teaches where the ingot is forged to fit in a tubular extrusion container. (col. 8, ln. 1-26).  
Thus, the reference teaches wherein the beryllium copper alloy is forged to form a tubular shape (i.e. a columnar forged material), opening a hole from a center of an upper surface of the columnar forged material in a direction parallel to a central axis of the columnar forged material to make a ring/wheel intermediate product, then performing additional forging to achieve a final desired size, followed by solution annealing and aging/precipitation hardening.  Raybould teaches the utility of high deformation including reduction ratios of 70% or more, and further teaches the substitutability of extrusion, hot forging, and cold forging. (col. 6, ln. 6-8; col. 6, ln. 37 to col. 8, ln. 51).  
It would have been obvious to one of ordinary skill in the art to perform hot forging on the ring intermediate product of Raybould to a reduction ratio of at least 70%, falling within the claimed range, to make a forged product.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping reduction ratio ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05. 
Raybould is silent as to specifically “ring forging” the intermediate product to obtain the desired reduction ratio and final desired shape.
Myojin teaches a method of making a copper alloy casting wheel/ring, the method comprising forging, opening a hole in the forged material to form a ring intermediate product having a cylindrical shape, and in order to promote uniformity in the microstructure of the material, performing mechanical deformation, for example, by ring forging or ring rolling. (para. 2, 39).
It would have been obvious to one of ordinary skill in the art to modify the hot forging step of Raybould, to comprise ring forging, as taught by Myojin, in order to obtain a forged final product with final desired dimensions as well as improved microstructural uniformity.
With respect to Claims 2-3, Raybould teaches embodiments wherein the beryllium copper alloy is hot forged at a temperature of 700° C, falling within the claimed ranges, and hot forged to form the final ring/wheel size. (col. 7, ln. 18-34).  It would have been obvious to one of ordinary skill in the art to modify the method of Raybould in view of Myojin to perform ring forging at a temperature of 700° C, in order to obtain a homogenous microstructure with a fine average grain size. (Id.).
With respect to Claim 4-5, Raybould is silent as to the specific inner and outer diameters of the intermediate product and ring-forged product.  It would have, however, been obvious to one of ordinary skill in the art to form an intermediate product with dimensions such that, after the desired high deformation reduction ratio taught by Raybould, a final ring-forged product is obtained with dimensions suitable as a casting ring/wheel.  Furthermore, a mere change in form or proportions, here the inner and outer diameters, has been held prima facie obvious.  See MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raybould et al. (US 5842511)(cited on IDS) in view of Myojin (US 2004/0112566) as applied to Claim 1 above, further in view of Gravemann (US 6083328).
With respect to Claim 6, Raybould teaches a method comprising forming a beryllium copper alloy casting wheel/ring (see rejection of Claim 1 above, incorporated here by reference); however, the reference is silent as to an alloy further comprising zirconium (Zr).
Gravemann teaches a casting wheel or roll formed of a copper alloy further comprising beryllium and zirconium. (col. 2, ln. 20-35).  Gravemann teaches that the addition of Zr improves the mechanical properties of the material, in particular, the tensile strength. (col. 2, ln. 32-35).
Thus, Raybould and Gravemann are both drawn to beryllium copper alloy casting wheels/rings.  It would have been obvious to one of ordinary skill in the art to modify the method of Raybould, to use a beryllium copper alloy further comprising zirconium, as taught by Gravemann, in order to improve the mechanical properties of the casting wheel/ring, in particular, tensile strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735